Title: From Thomas Jefferson to Nicolas & Jacob van Staphorst, 25 July 1788
From: Jefferson, Thomas
To: Nicolas & Jacob van Staphorst


          
            
              Gentlemen
            
            Paris July 25. 1788.
          
          This serves to advise you that I have this day drawn on you in favor of Mr. Van Damme bookseller of Amsterdam for one hundred and forty eight florins eleven sous current of Holland for part of the books he was to furnish me, which be pleased to pay and place to my private account, until he shall furnish the residue when I shall consolidate the several little advances made for me into one order on the bankers of the United states. I have the honour to be Gentlemen Your most obedient humble servant,
          
            
              Th: Jefferson
            
          
          
            P.S. Has the vessel sailed yet from Amsterdam in which my stoves &c. were packed?
          
        